PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,022,026
Issue Date: May 5, 2015
Application No. 12/831,553
Filing or 371(c) Date: July 7, 2010
Attorney Docket No. 570097 




:
:
:	DECISION ON PETITION
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.29(k) filed September 3, 2021. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Trevor K. Copeland  appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that insert he or she as appropriate is authorized to represent the particular party on whose behalf insert he or she as appropriate acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as undiscounted.

The applicant submitted a deficiency payment of $3,000.00 with the request on September 3, 2021, however, the total deficiency amount is $3020.00; therefore, an additional amount of $20.00 will be charged to the deposit account as authorized in the request filed September 3, 2021.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 


Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	TREVOR K. COPELAND
	CROWELL & MORING, LLP
	P.O. BOX 10395
	CHICAGO, IL 60610